Title: Meeting Minutes of University of Virginia Board of Visitors, 29 Nov. 1821, 29 November 1821
From: Jefferson, Thomas
To: 

At a meeting of the Visitors of the University of Virginia by special call on Thursday the 29th of November 1821. at the University, two members only attending, towit Thomas Jefferson and Chapman Johnson, they adjourned to the next day.November 30. present Thomas Jefferson, Chapman Johnson, James Madison & John Hartwell Cocke.The board being informed that of the 60,000. D. permitted to be borrowed from the Literary fund by the act of the last General assembly, the sum of 29,100. D. only has as yet been obtained, and that there is uncertainty as to the time when the balance may be obtained they deem it expedient that the Annuity of 15,000. D. recievable on the 1st of January next be applied to the accomplishment of the buildings, & other current purposes, in the first place, and that, should further sums be wanted before the reciept of the balance of the sd loan, the Committee of Superintendance be authorised to borrow from the banks to the amount of that balance, to be replaced by the sd balance when recieved.Resolved that the Superintending committee be authorised to have an engraving made of the ground-plat of the buildings of the University including the Library, and so many copies struck off for sale as they shall think proper, and also to engage a good painter to draw a Perspective view of the upper level of buildings, to be engraved, yielding to him, for his trouble, the patent right, and paying his reasonable expences coming, staying and returning, should it be required.A proposition having been recieved to join with other seminaries in a petition to Congress for a repeal of the duty on imported books, Resolved that this board will concur in such a petition, and a form being prepared and approved, and a form also of a letter to our Senators and representatives in Congress requesting them to present & advocate the sd petition, the Rector is desired to authenticate & forward the same.A form of a Report, as annually required to be made to the President and Directors of the Literary fund, on the funds and condition of the University, was then proposed, amended & agreed to in the following words.